                                 Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 1 of 30


    Fill in this information to identify the case:

    United States Bankruptcy Court for the:

              Southern                               District of             Texas
                                                                   (State)

    Case number (if known):                                                  Chapter   11
                                                                                                                                                                          Check if this is an
                                                                                                                                                                           amended filing




   Official Form 201
   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                                     04/20

   If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
   number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

   1.   Debtor’s name                                         Cosmos Holdings Acquisition Corp.


   2.   All other names debtor used
        in the last 8 years

        Include any assumed names, trade
        names, and doing business as
        names




   3.   Debtor’s federal Employer                             464882088
        Identification Number (EIN)



   4.   Debtor’s address                                   Principal place of business                                                  Mailing address, if different from principal
                                                                                                                                        place of business


                                                           45                          Oser Avenue
                                                           Number                      Street                                           Number                    Street



                                                                                                                                        P.O. Box


                                                           Hauppauge NY                             11788
                                                           City                        State        ZIP Code                            City                      State              ZIP Code

                                                                                                                                        Location of principal assets, if different
                                                                                                                                        from principal place of business
                                                           Suffolk
                                                           County
                                                                                                                                        Number            Street




                                                                                                                                        City              State               ZIP Code




   5.   Debtor’s website (URL)                                https://www.speedcast.com/


Official Form 201                                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               Page 1
                             Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 2 of 30
Debtor                                                                                                         Case number (if known)
                 Cosmos Holdings Acquisition Corp.
                 Name


   6.     Type of debtor                            ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                    ☐ Partnership (excluding LLP)
                                                    ☐ Other. Specify:



                                                   A. Check one:
 7.      Describe debtor’s business
                                                   ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                   ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                   ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                                   ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                   ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                   ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                   ☒   None of the above
                                                       Satellite Communications Provider

                                                   B. Check all that apply:

                                                   ☐ Tax- exempt entity (as described in 26 U.S.C. § 501)
                                                   ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                                   ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                   C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                      http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                      5174

 8.      Under which chapter of the
                                                   Check one:
         Bankruptcy Code is the
         debtor filing?                            ☐ Chapter 7
                                                   ☐ Chapter 9
                                                   ☒ Chapter 11. Check all that apply:
         A debtor who is a “small business                          ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D),
         debtor” must check the first sub‐box. A                      and its aggregate noncontingent liquidated debts (excluding debts owed to
         debtor as defined in § 1182(1) who                           insiders or affiliates) are less than $2,725,625. If this sub-box is selected,
         elects to proceed under subchapter V                         attach the most recent balance sheet, statement of operations, cash-flow
         of chapter 11 (whether or not the                            statement, and federal income tax return or if any of these documents do
         debtor is a “small business debtor”)                         not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
         must check the second sub‐box.                             ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate
                                                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                      are less than $7,500,000 and it chooses to proceed under Subchapter V of
                                                                      Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                      sheet, statement of operations, cash-flow statement, and federal income tax
                                                                      return or if any of these documents do not exist, follow the procedure in 11
                                                                      U.S.C. § 1116(1)(B).
                                                                    ☐ A plan is being filed with this petition.
                                                                    ☐ Acceptances of the plan were solicited prepetition from one or more classes
                                                                      of creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                    ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                                      the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                                      Securities Exchange Act of 1934. File the Attachment to Voluntary Petition
                                                                      for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form
                                                                      201A) with this form.
                                                                    ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                                      1934 Rule 12b-2.
                                                   ☐ Chapter 12


 9.      Were prior bankruptcy cases               ☒ No
         filed by or against the debtor
                                                   ☐ Yes        District                       When                             Case number
         within the last 8 years?
                                                                                                             MM/ DD/ YYYY
         If more than 2 cases, attach a
         separate list.
                                                                District                       When                             Case number
                                                                                                             MM / DD/ YYYY

Official Form 201                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 2
                             Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 3 of 30
Debtor                                                                                                       Case number (if known)
                 Cosmos Holdings Acquisition Corp.
                 Name



 10. Are any bankruptcy cases                  ☐ No
     pending or being filed by a
                                               ☒ Yes          Debtor         See attached Schedule 1                          Relationship
     business partner or an
     affiliate of the debtor?                                 District                                                        When
         List all cases. If more than 1,                                                                                                       MM / DD/ YYYY
                                                              Case number, if known
         attach a separate list.


   11. Why is the case filed in this           Check all that apply:
       district?
                                               ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                    immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                    district.
                                               ☒    A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12. Does the debtor own or have
                                               ☒ No
     possession of any real
     property or personal property             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     that needs immediate
     attention?                                           Why does the property need immediate attention? (Check all that apply.)
                                                         ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                               health or safety.

                                                               What is the hazard?
                                                         ☐     It needs to be physically secured or protected from the weather.
                                                         ☐     It includes perishable goods or assets that could quickly deteriorate or lose value
                                                               without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                               securities-related assets or other options).


                                                          ☐ Other


                                                         Where is the property?
                                                                                            Number                 Street


                                                                                            City                             State             ZIP Code
                                                         Is the property insured?
                                                                                             ☐ No
                                                                                            ☐ Yes. Insurance agency
                                                                                                       Contact Name
                                                                                                       Phone




                  Statistical and administrative information



   13. Debtor’s estimation of              Check one:
       available funds                     ☒     Funds will be available for distribution to unsecured creditors.
                                           ☐     After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

   14. Estimated number of                 
                                           ☐     1-49                                      ☒       1,000-5,000                        ☐   25,001-50,000
       creditors                           ☐     50-99                                     ☐       5,001-10,000                       ☐   50,001-100,000
          (on a consolidated basis         ☐     100-199                                   ☐       10,001-25,000                      ☐   More than 100,000
          with all affiliated debtors)     ☐     200-999

Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          Page 3
                           Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 4 of 30
Debtor                                                                                               Case number (if known)
                Cosmos Holdings Acquisition Corp.
                Name



   15. Estimated assets                 ☐   $0-$50,000                             ☐     $1,000,001-$10 million               ☒   $500,000,001-$1 billion
         (on a consolidated basis       ☐   $50,001-$100,000                       ☐     $10,000,001-$50 million              ☐   $1,000,000,001-$10 billion
         with all affiliated debtors)   ☐   $100,001-$500,000                                                                 ☐   $10,000,000,001-$50 billion
                                                                                   ☐     $50,000,001-$100 million
                                        ☐   $500,001-$1 million                                                               ☐   More than $50 billion
                                                                                   ☐     $100,000,001-$500 million

   16. Estimated liabilities            ☐   $0-$50,000                             ☐     $1,000,001-$10 million               ☒   $500,000,001-$1 billion
         (on a consolidated basis       ☐   $50,001-$100,000                       ☐     $10,000,001-$50 million              ☐   $1,000,000,001-$10 billion
         with all affiliated debtors)   ☐   $100,001-$500,000                                                                 ☐   $10,000,000,001-$50 billion
                                                                                   ☐     $50,000,001-$100 million
                                        ☐   $500,001-$1 million                                                               ☐   More than $50 billion
                                                                                   ☐     $100,000,001-$500 million



                Request for Relief, Declaration, and Signatures


 WARNING  Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
           up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
     17. Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
         authorized representative of             this petition.
         debtor
                                                 I have been authorized to file this petition on behalf of the debtor.

                                                 I have examined the information in this petition and have a reasonable belief that the information is
                                                  true and correct.
                                                  I declare under penalty of perjury that the foregoing is true and correct.

                                                      Executed on         04/ 23 / 2020
                                                                         MM / DD / YYYY



                                                      /s/ Michael Healy                                          Michael Healy
                                                      Signature of authorized representative of                  Printed name
                                                       debtor

                                                      Chief Restructuring Officer
                                                      Title



     18. Signature of attorney                    /s/ Alfredo R. Pérez                                         Date      04/ 23 / 2020
                                                 Signature of attorney for debtor                                       MM / DD / YYYY
                                                 Alfredo R. Pérez                                             Gary T. Holtzer
                                                   Printed Name
                                           
                                                 Weil, Gotshal & Manges LLP                                   Weil, Gotshal & Manges LLP
                                                   Firm Name
                                           
                                                 700 Louisiana Street, Suite 1700                             767 Fifth Avenue
                                                   Address
                                           
                                                 Houston, Texas 77002                                         New York, New York 10153
                                                   City/State/Zip
                                           
                                                 (713) 546-5000                                               (212) 310-8000
                                                   Contact Phone
                                           
                                                 alfredo.perez@weil.com                                       gary.holtzer@weil.com
                                                   Email Address
                                           
                                                 15776275                            Texas
                                                 Bar Number                          State

Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             Page 4
        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 5 of 30




                                           Schedule 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

              On the date hereof, each of the affiliated entities listed below (collectively, the
“Debtors”) filed a voluntary petition for relief under chapter 11 of title 11 of the United States
Code in the United States Bankruptcy Court for the Southern District of Texas. The Debtors have
filed a motion requesting that the chapter 11 cases of these entities be consolidated for
procedural purposes only and jointly administered pursuant to Rule 1015(b) of the Federal Rules
of Bankruptcy Procedure.



                                          COMPANY

                       SpeedCast International Limited
                       SpeedCast UK Holdings Limited
                       CapRock UK Limited
                       CapRock Communications Pte. Ltd.
                       Speedcast Cyprus Ltd.
                       SpeedCast Limited
                       SpeedCast Group Holdings Pty Ltd
                       SpeedCast Americas, Inc.
                       SpeedCast Communications, Inc.
                       SpaceLink Systems, LLC
                       SpeedCast Australia Pty Limited
                       Satellite Communications Australia Pty Ltd
                       Oceanic Broadband Solutions Pty Ltd
                       SpeedCast Managed Services Pty Limited
                       Maritime Communication Services, Inc.
                       Telaurus Communications LLC
                       CCI Services Corp.
                       HCT Acquisition, LLC
                       Cosmos Holdings Acquisition Corp.
                       Globecomm Network Services Corporation
                       Hermes Datacommunications International Limited
                       SpeedCast Singapore Pte. Ltd.
                       SpaceLink Systems II, LLC
                       CapRock Comunicações do Brasil Ltda.
                       CapRock Participações do Brasil Ltda.
                       Speedcast Canada Limited
                       CapRock Communications (Australia) Pty Ltd
                       SpeedCast Norway AS
                       Globecomm Europe B.V.
                       NewCom International, Inc.
Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 6 of 30




                           COMPANY

           Evolution Communications Group Limited
           SpeedCast Netherlands B.V.
           SpeedCast France SAS




                                2
        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 7 of 30




                             OMNIBUS WRITTEN CONSENT OF

              THE BOARDS OF DIRECTORS OR MANAGERS OF EACH OF

                           SPEEDCAST AMERICAS, INC.,
                       SPEEDCAST COMMUNICATIONS, INC.,
                              CCI SERVICES CORP.,
                    MARITIME COMMUNICATION SERVICES, INC.,
                            SPACELINK SYSTEMS, LLC,
                           SPACELINK SYSTEMS II, LLC,
                  GLOBECOMM NETWORK SERVICES CORPORATION,
                        TELAURUS COMMUNICATIONS LLC,
                             HCT ACQUISITION, LLC,
                    COSMOS HOLDINGS ACQUISITION CORP., AND
                          NEWCOM INTERNATIONAL INC.


                                         April 22, 2020

        The undersigned, being all of the directors or managers (as applicable) (the “Board”) of
(i) SpeedCast Americas, Inc., a Delaware corporation (the “U.S. Parent”), (ii) SpeedCast
Communications, Inc., a Texas corporation, (iii) CCI Services Corp., a Delaware corporation, (iv)
Maritime Communication Services, Inc., a Delaware corporation, (v) SpaceLink Systems, LLC, a
Delaware limited liability company, (vi) SpaceLink Systems II, LLC, a Texas limited liability
company, (vii) Globecomm Network Services Corporation, a Delaware corporation, (viii)
Telaurus Communications LLC, a Delaware limited liability company, (ix) HCT Acquisition,
LLC, a Delaware limited liability company, (x) Cosmos Holdings Acquisition Corp., a Delaware
corporation, and (xi) NewCom International Inc., a Florida corporation, (each, a “Company
Party”, and collectively, the “Company Parties”) pursuant to (x) each Company Party’s
respective governing documents, and (y) Section 141(f) of the General Corporation Law of the
State of Delaware, Section 404(d) of the Delaware Limited Liability Company Act, Section
6.201(b) of the Texas Business Organizations Code, or Section 607.0821 of the Florida Business
Corporation Act (as applicable), do hereby consent and agree that the following resolutions be,
and hereby are, adopted by the Board of each Company Party in respect of such Company Party:

      WHEREAS, the U.S. Parent and SpaceLink Systems II, LLC are each indirect subsidiaries
of SpeedCast International Limited, a company organized under the laws of Australia
(“Speedcast”), and each other Company Party is a direct or indirect subsidiary of the U.S. Parent;

       WHEREAS, Speedcast and certain of its subsidiaries and affiliates (the “Speedcast
Group”) are considering commencing cases under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”); and

       WHEREAS, the Board of each Company Party has, with the assistance of (i) financial
advice from its financial advisors, (ii) legal advice from outside counsel and the general counsel
to Speedcast, and (iii) the assistance management of Speedcast and the Company Party, fully
        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 8 of 30




considered each of the strategic alternatives available to such Company Party and has had the
opportunity to ask questions about the materials presented by management and the legal and
financial advisors of Speedcast and the Company Parties regarding the liabilities and liquidity of
the Company Parties and the strategic alternatives;

        WHEREAS, the Board of each Company Party has determined that taking the actions set
forth below are advisable and in the best interests of such Company Party and therefore desires to
approve the following resolutions in respect of such Company Party:

         I.    Commencement of Chapter 11 Cases.

        NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board of each
Company Party, after consultations with counsel, management and its financial advisors that, if
the board of directors of Speedcast resolves to approve the chapter 11 filings of the Speedcast
Group, it is desirable and in the best interests of such Company Party, their respective creditors,
and other interested parties, that a petition be filed by or on behalf of such Company Party seeking
relief under the provisions of chapter 11 of the Bankruptcy Code; and be it further

        RESOLVED, that, if the board of directors of Speedcast resolves to approve the chapter
11 filings of the Speedcast Group, each officer of such Company Party, any director and any
agent authorized by such Board, including, in each case, Michael Healy, the Chief Restructuring
Officer of Speedcast (each an “Authorized Representative”), in each case, acting singly or jointly
be, and hereby are, authorized, empowered, and directed, in the name and on behalf of such
Company Party to execute, verify, and file petitions, schedules, statements, motions, lists,
applications, pleadings, orders, and other documents or to cause the same to be executed and filed
in the name and on behalf of such Company Party in the Bankruptcy Court at such time that the
Authorized Representative executing the same shall determine, and, in connection therewith, to
employ and retain all assistance by legal counsel, accountants, financial advisors, investment
bankers, and other professionals, and to take and perform any and all further acts and deeds which
such Authorized Representative, who may act without the joinder of any other Authorized
Representative deems necessary, proper, or desirable in connection with such Company Party’s
chapter 11 case (collectively, the “Chapter 11 Cases”), including negotiating, executing,
delivering, and performing any and all documents, agreements, certificates and instruments in
connection with the successful prosecution of all such Chapter 11 Cases, including the professional
retentions set forth in this resolution; and be it further

        II.    Debtor-in Possession Financing

        RESOLVED, that in connection with the Chapter 11 Cases, it is in the best interests of (i)
in the case of SpeedCast Communications, Inc. (the “DIP Facility Borrower”) to enter into and
obtain loans, (ii) in the case of such Company Party that is a guarantor of the DIP Facility
Borrower’s obligations under the DIP Credit Agreement (as defined below, and each such
Company Party, a “Guarantor”), to guarantee the DIP Facility Borrower’s obligations under the
DIP Credit Agreement, and (iii) in the case of such Company Party, to consummate the
transactions under that certain Senior Secured Superpriority Debtor-In-Possession Term Loan
Credit Agreement (together with the Exhibits and Schedules annexed thereto, the “DIP Credit
Agreement”) in substantially the form attached hereto as Exhibit 1 (or on such other terms as any




                                                 2
        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 9 of 30




Authorized Representative, who may act without the joinder of any other Authorized
Representative deems necessary, proper, or desirable), to be entered into by and among Speedcast,
the DIP Facility Borrower, the Guarantors, the lenders from time to time party thereto (the “DIP
Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent for the DIP Lenders (in such capacities, including any successor thereto, the “DIP Agent”),
subject to approval by the Bankruptcy Court, which is necessary and appropriate to the conduct,
promotion and attainment of the business of the Company Parties (collectively, the “DIP
Financing”); and be it further

        RESOLVED, that the execution and delivery of the DIP Credit Agreement and the DIP
Financing Documents (as defined below) by such Company Party to the extent such Company
Party is party thereto and the consummation by such Company Party of the transactions
contemplated thereunder, including (i) in the case of the DIP Facility Borrower, the borrowing of
funds under the DIP Credit Agreement, (ii) in the case of the Guarantors, the guaranty of the
obligations thereunder as provided in any guaranty, (iii) in the case of such Company Party, the
grant of a security interest in and liens upon substantially all of such Company Party’s assets in
favor of the secured parties (including the authorization of financing statements in connection with
liens) and (iv) the execution, delivery and performance of all other agreements, instruments,
documents, notices, or certificates constituting exhibits to the DIP Credit Agreement or that may
be required, necessary, appropriate, desirable, or advisable to be executed or delivered pursuant to
the DIP Credit Agreement or otherwise related thereto, including interest rate or currency hedging
arrangements (each a “DIP Financing Document” and collectively, the “DIP Financing
Documents”), the making of the representations and warranties and compliance with the
covenants thereunder and the assumption of any obligations under and in respect of any of the
foregoing, are hereby authorized and approved in all respects, and that any Authorized
Representative, who may act without the joinder of any other Authorized Representative, is hereby
severally authorized, empowered and directed, in the name and on behalf of such Company Party,
to execute and deliver the DIP Credit Agreement and any other DIP Financing Document to which
such Company Party is a party, with such changes therein and additions thereto as any such
Authorized Representative, in his or her sole discretion, may deem necessary, convenient,
appropriate, advisable or desirable, the execution and delivery of the DIP Credit Agreement and
such DIP Financing Document with any changes thereto by the relevant Authorized
Representative, to be conclusive evidence that such Authorized Representative deemed such
changes to meet such standard; and be it further

       RESOLVED, that the form, terms and provisions of each of (i) the DIP Credit Agreement,
including the use of proceeds to provide liquidity for the Company Parties throughout the Chapter
11 Case and (ii) any and all of the other agreements, including, without limitation, any guarantee
and security agreement, letters, notices, certificates, documents and instruments authorized,
executed, delivered, reaffirmed, verified and/or filed in connection with the DIP Financing and the
performance of obligations thereunder, including the borrowings and guarantees contemplated
thereunder, are hereby, in all respects confirmed, ratified and approved; and be it further

        RESOLVED, that each Authorized Representative of such Company Party, who may act
without the joinder of any other Authorized Representative, is hereby authorized, empowered, and
directed, in the name and on behalf of such Company Party, to cause such Company Party to
negotiate and approve the terms, provisions and performance of, and to prepare, execute and



                                                 3
        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 10 of 30




deliver the DIP Credit Agreement and any other DIP Financing Document, in the name and on
behalf of such Company Party under its corporate seal or otherwise, and such other documents,
agreements, instruments and certificates as may be required by the DIP Agent or by the DIP Credit
Agreement and any other DIP Financing Documents; and be it further

        RESOLVED, that such Company Party be, and hereby is, authorized to incur the
obligations and to undertake any and all related transactions contemplated under the DIP Credit
Agreement and any other DIP Financing Document including the granting of security thereunder;
and be it further

         RESOLVED, that each Authorized Representative of such Company Party, who may act
without the joinder of any other Authorized Representative, is hereby authorized to grant security
interests in, and liens on, any and all property (including real property) of such Company Party as
collateral pursuant to the DIP Credit Agreement and any other DIP Financing Document to secure
all of the obligations and liabilities of such Company Party thereunder to the lenders under the DIP
Credit Agreement and the Agent, and to authorized, execute, verify, file and or deliver to the
Agent, on behalf of such Company Party, all agreements, documents and instruments required by
the lenders in connection with the foregoing; and be it further

        RESOLVED, that each Authorized Representative of such Company Party, who may act
without the joinder of any other Authorized Representative, is hereby authorized, empowered, and
directed, in the name and on behalf of such Company Party, to take all such further actions
including, without limitation, to pay all fees and expenses, in accordance with the terms of the DIP
Credit Agreement and any other DIP Financing Document, which shall, in such Authorized
Representative’s sole judgment, be necessary, proper, or advisable to perform such Company
Party’s obligations under or in connection with the DIP Credit Agreement or any other DIP
Financing Document and the transactions contemplated therein and to carry out fully the intent of
the foregoing resolutions; and be it further

         RESOLVED, that each Authorized Representative of such Company Party, who may act
without the joinder of any other Authorized Representative, is hereby authorized, empowered, and
directed, in the name and on behalf of such Company Party, to execute and deliver any
amendments, supplements, modifications, renewals, replacements, consolidations, substitutions
and extensions of the DIP Credit Agreement and/or any of the DIP Financing Documents which
shall, in such Authorized Representative’s sole judgment, be necessary, proper or advisable; and
be it further

       III.    Retention of Advisors.

       RESOLVED, that the law firm of Weil, Gotshal & Manges LLP is hereby retained as
counsel for such Company Party in the Chapter 11 Cases, subject to Bankruptcy Court approval;
and be it further

        RESOLVED, that the law firm of Herbert Smith Freehills is hereby retained as counsel
for such Company Party in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it
further




                                                 4
        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 11 of 30




        RESOLVED, that the firm of Moelis Australia Ltd is hereby retained as financial advisor
for such Company Party in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it
further

        RESOLVED, that the firm of FTI Consulting, Inc. is hereby retained for such Company
Party in the Chapter 11 Cases, subject to Bankruptcy Court approval.

        RESOLVED, that the firm of Kurtzman Carson Consultants LLC is hereby employed as
claims, noticing and solicitation agent for such Company Party in the Chapter 11 Cases, subject to
Bankruptcy Court approval; and be it further

        IV.    General Authorization and Ratification.

        RESOLVED, that each Authorized Representative be, and each, acting alone, hereby is,
authorized, empowered and directed, for and on behalf of such Company Party, to do and perform
all such acts and things and enter into, execute, acknowledge, deliver and file all such certificates,
agreements, acknowledgments, instruments, contracts, statements and other documents and to take
such further actions as such Authorized Representative may deem necessary or appropriate to
effect the intent and accomplish the purposes of the foregoing resolutions, with the taking of any
such action by such Authorized Representative being conclusive evidence that the same did meet
such standards as set forth above; and be it further

        RESOLVED, that any and all actions taken by any Authorized Representative prior to the
date of adoption of the foregoing resolutions which would have been authorized by the foregoing
resolutions but for the fact that such actions were taken prior to such date, be, and each hereby is,
ratified, approved, confirmed and adopted as a duly authorized act of such Company Party in all
respects and for all purposes.


                                     [Signature Page Follows]




                                                  5
       Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 12 of 30




       This Omnibus Written Consent may be executed in one or more counterparts, all of which
together shall be one and the same instrument. This Omnibus Written Consent shall be filed with
and become a part of the records of the each of the Company Parties.

        IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
each of SpeedCast Americas, Inc., SpeedCast Communications, Inc., CCI Services Corp., and
Maritime Communication Services, Inc., have executed this written consent as of the date first
written above.




                                                    Jimmie Keith Johnson




                                                    Joe Spytek




             [SIGNATURE PAGE TO OMNIBUS RESOLUTION (AUTHORIZING CHAPTER 11 FILINGS)]
       Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 13 of 30




       This Omnibus Written Consent may be executed in one or more counterparts, all of which
together shall be one and the same instrument. This Omnibus Written Consent shall be filed with
and become a part of the records of the each of the Company Parties.

        IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
each of SpeedCast Americas, Inc., SpeedCast Communications, Inc., CCI Services Corp., and
Maritime Communication Services, Inc., have executed this written consent as of the date first
written above.




                                                    Jimmie Keith Johnson




                                                    Joe Spytek




             [SIGNATURE PAGE TO OMNIBUS RESOLUTION (AUTHORIZING CHAPTER 11 FILINGS)]
       Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 14 of 30




        IN WITNESS WHEREOF, the undersigned, being all of the managers of each of
SpaceLink Systems, LLC and SpaceLink Systems II, LLC, have executed this written consent as
of the date first written above.




                                                   Jimmie Keith Johnson




                                                   Joe Spytek




            [SIGNATURE PAGE TO OMNIBUS RESOLUTION (AUTHORIZING CHAPTER 11 FILINGS)]
       Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 15 of 30




        IN WITNESS WHEREOF, the undersigned, being all of the managers of each of
SpaceLink Systems, LLC and SpaceLink Systems II, LLC, have executed this written consent as
of the date first written above.




                                                   Jimmie Keith Johnson




                                                   Joe Spytek




            [SIGNATURE PAGE TO OMNIBUS RESOLUTION (AUTHORIZING CHAPTER 11 FILINGS)]
       Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 16 of 30




       IN WITNESS WHEREOF, the undersigned, being the sole member of the Board of each
of Globecomm Network Services Corporation and Cosomos Holdings Acquisition Corp., has
executed this written consent as of the date first written above.




                                                   Jimmie Keith Johnson




            [SIGNATURE PAGE TO OMNIBUS RESOLUTION (AUTHORIZING CHAPTER 11 FILINGS)]
      Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 17 of 30




      IN WITNESS WHEREOF, the undersigned, being the sole manager of HCT Acquisition,
LLC, has executed this written consent as of the date first written above.




                                                   Jimmie Keith Johnson




            [SIGNATURE PAGE TO OMNIBUS RESOLUTION (AUTHORIZING CHAPTER 11 FILINGS)]
        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 18 of 30




     IN WITNESS WHEREOF, the undersigned, being the sole member of the Board of
NewCom International, Inc., has executed this written consent as of the date first written above.




                                                     Jaime Dickinson




                                                     Joe Spytek




              [SIGNATURE PAGE TO OMNIBUS RESOLUTION (AUTHORIZING CHAPTER 11 FILINGS)]
        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 19 of 30




     IN WITNESS WHEREOF, the undersigned, being the sole member of the Board of
NewCom International, Inc., has executed this written consent as of the date first written above.




                                                     Jaime Dickinson




                                                     Joe Spytek




              [SIGNATURE PAGE TO OMNIBUS RESOLUTION (AUTHORIZING CHAPTER 11 FILINGS)]
       Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 20 of 30




     IN WITNESS WHEREOF, the undersigned, being the sole manager of Telarus
Communications LLC, has executed this written consent as of the date first written above.



                                                   MARITIME COMMUNICATION
                                                   SERVICES, INC.




                                                   By:
                                                         Name: Joe Spytek

                                                         Title: President




            [SIGNATURE PAGE TO OMNIBUS RESOLUTION (AUTHORIZING CHAPTER 11 FILINGS)]
                            Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 21 of 30

ill in this information to identify the case:

Debtor name: Cosmos Holdings Acquisition Corp.
United States Bankruptcy Court for the Southern District of Texas
                                                            (State)
Case number (If known):                                                                                                                         ☐ Check if this is an
                                                                                                                                                amended filing



Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                             12/15
      A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
      disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
      secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
      largest unsecured claims.

      Name of creditor and complete             Name, telephone number, and           Nature of the       Indicate if      Amount of unsecured claim
      mailing address, including zip code       email address of creditor             claim (for          claim is         If the claim is fully unsecured, fill in only unsecured
                                                contact                               example, trade      contingent,      claim amount. If claim is partially secured, fill in
                                                                                      debts, bank         unliquidated,    total claim amount and deduction for value of
                                                                                      loans,              or disputed1     collateral or setoff to calculate unsecured claim.
                                                                                      professional
                                                                                      services, and
                                                                                                                           Total claim, if     Deduction     Unsecured
                                                                                                                           partially           value of      claim
                                                                                                                           secured             collateral
                                                                                                                                               or
                                                                                                                                               setoff


      INTELSAT CORPORATION                                                           Supplier             N/A              $ 44,842,908.91 TBD              $ 44,842,908.91
1     PO BOX 847491
                                               703 559 8230
      DALLAS, TX 75284-7491                    Billing.Inquiries@Intelsat.com
      US
      INMARSAT GLOBAL LIMITED                  SHIRIN DHALA                          Supplier             N/A              $ 23,429,214.99 TBD              $ 23,429,214.99
2     99 CITY ROAD
                                               44 207 728 1578
      LONDON, EC1Y 1AX                         VALENTINA.TSIALIATIDOU@IN
      UK                                       MARSAT.COM

      New Skies Satellites B.V.                Francis Marquez-Credit/Collection Supplier                 N/A              $ 3,086,233.22 TBD               $ 3,086,233.22
3     ROOSEVELTPLANTSOEN 4                     Controller

      THE HAGUE, KR 2517                       + 31 70 338 1997
      NL                                       francis.marquez@ses.com;
                                               sanjeev.ramcharan@ses.com;
                                               billing-nl@ses.com
      O3b Sales B.V.                           Adam Ferneyhough-Accounts             Supplier             N/A              $ 3,032,627.96 TBD               $ 3,032,627.96
4     Johan van Oldenbarneveltlaan 5           Receivable

      The Hague, 2582 NE                       +31 (0)70 711 6500
      NL                                       ruy.sarmiento@o3bnetworks.com;
                                               billing@o3bnetworks.com;
                                               adam.ferneyhough@ses.com

      THRANE AND THRANE A/S                                                          Supplier             N/A              $ 2,705,519.62 TBD               $ 2,705,519.62
5     TRADING AS COBHAM SATCOM
      Lundtoftegaardsvej 93 D                  45 39 55 88 00
                                               satcom.receivables@cobham.com
      Kongens Lyngby, 2800
      DK



1
    The Debtors are continuing to review their books and records with respect to claims and whether such claims are contingent, disputed or unliquidated. The Debtors reserve
all rights to amend the amounts and designations herein.


Official Form 204                                     List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                     Page 1
                        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 22 of 30
Debtor     Cosmos Holdings Acquisition Corp.                                                     Case number (if known)
           Name


    Name of creditor and complete          Name, telephone number, and          Nature of the       Indicate if      Amount of unsecured claim
    mailing address, including zip code    email address of creditor            claim (for          claim is         If the claim is fully unsecured, fill in only unsecured
                                           contact                              example, trade      contingent,      claim amount. If claim is partially secured, fill in
                                                                                debts, bank         unliquidated,    total claim amount and deduction for value of
                                                                                loans,              or disputed1     collateral or setoff to calculate unsecured claim.
                                                                                professional
                                                                                services, and
                                                                                                                     Total claim, if     Deduction     Unsecured
                                                                                                                     partially           value of      claim
                                                                                                                     secured             collateral
                                                                                                                                         or
                                                                                                                                         setoff


    ASIA SATELLITE                                                             Supplier             N/A              $ 2,513,879.94 TBD               $ 2,513,879.94
6   TELECOMMUNICATIONS
    COMPANY LIMITED                       +61 (02) 8870 1400
    12/F, Harbour Centre                  syeung@asiasat.com;
                                          rtong@asiasat.com
    Hong Kong,
    HK
    Intellian Technologies USA, Inc.      Julia Kim-Accountant                 Supplier             N/A              $ 2,074,106.16 TBD               $ 2,074,106.16
7   11 STUDEBAKER
                                          +1-949-727-4498 ext. 1111
    IRVINE, CA 92618                      julia.kim@intelliantech.com;
    US                                    accounting.us@intelliantech.com

    McKinsey & Company Inc                                                     Professional         N/A              $ 1,950,000.00 TBD               $ 1,950,000.00
8   555 California Street Suite 4800                                           Services
                                          +1 415 981 0250
    SAN FRANCISCO, CA 94104
    US

    APT Satellite Company Limited                                              Supplier             N/A              $ 1,795,166.00 TBD               $ 1,795,166.00
9   22 Dai Kwai Street, Tai Po Industrial
    Estate                                (852) 2600 2100
                                          christine@apstar.com
    Hong Kong,
    HK
   Eutelsat Asia Pte. Ltd.           Mervyn EU ZHI YONG                        Supplier             N/A              $ 1,774,390.14 TBD               $ 1,774,390.14
10 8 Temasek Boulevard #15-02 Suntec
   Three Tower                       (65) 6808 2088
                                     lngszeyim@eutelsat.com
   Singapore, 018981
   SG
   SES Government Solutions, Inc          Sefika Toker-AR Administrator        Supplier             N/A              $ 1,540,798.40 TBD               $ 1,540,798.40
11 11790 Sunrise Valley Drive, Suite
   300                                    (703) 610-0977
                                          (571) 294-5132
    RESTON, VA 20191                      sefika.toker@ses-gs.com;
    US                                    emily.mosso@ses-gs.com
   Satélites Mexicanos, S.A. de C.V.                                           Supplier             N/A              $ 1,443,546.06 TBD               $ 1,443,546.06
12 Avenida Paseo de la Reforma No.
   222                                    +52 (55) 2629 5800
   Piso 20 y 21                           jonathan.cortez@eutelsat.com

    MEXICO, ME 6600
    MX
   INMARSAT SOLUTIONS B.V                                                      Supplier             N/A              $ 1,384,472.78 TBD               $ 1,384,472.78
13 LOIRE 158-160, ENTRANCE B
                                          +1 709 748 4280
    THE HAGUE, 2491 AL                    AR.Inquiries@inmarsat.com
    NL




Official Form 204                               List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                     Page 2
                        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 23 of 30
Debtor     Cosmos Holdings Acquisition Corp.                                                     Case number (if known)
           Name


    Name of creditor and complete          Name, telephone number, and          Nature of the       Indicate if      Amount of unsecured claim
    mailing address, including zip code    email address of creditor            claim (for          claim is         If the claim is fully unsecured, fill in only unsecured
                                           contact                              example, trade      contingent,      claim amount. If claim is partially secured, fill in
                                                                                debts, bank         unliquidated,    total claim amount and deduction for value of
                                                                                loans,              or disputed1     collateral or setoff to calculate unsecured claim.
                                                                                professional
                                                                                services, and
                                                                                                                     Total claim, if     Deduction     Unsecured
                                                                                                                     partially           value of      claim
                                                                                                                     secured             collateral
                                                                                                                                         or
                                                                                                                                         setoff


   TELESAT CANADA                                                              Supplier             N/A              $ 1,275,304.79 TBD               $ 1,275,304.79
14 1601 Telesat Court
                                          613 748 0123
    OTTAWA, ON K1B5P4                     mvinnakota@telesat.com
    CA


   Eutelsat S.A.                          Mervyn Eu zhi yong                   Supplier             N/A              $ 1,224,044.70 TBD               $ 1,224,044.70
15 70 Rue Balard
                                          +33 15398 4747;+33 1 53 983752
    PARIS, 75015                          credit@eutelsat.com;
    FR                                    hzared@eutelsat.com;
                                          victor.perez@eutelsat.com
   SEATEL INC.                            Sabine Brunner-Accounts              Supplier             N/A              $ 1,175,044.53 TBD               $ 1,175,044.53
16 PO BOX 100749                          Receivable

    ATLANTA, GA 30384-0749                1 (925) 798 7979
    US                                    Sabine.Brunner@cobham.com;
                                          satcom.concord.ar@cobham.com
   Iridium Satellite LLC                                                       Supplier             N/A              $ 876,998.59       TBD           $ 876,998.59
17 1750 Tysons Blvd, Suite 1400
   McLean, VA 22102                       1.703.287.7400
   US                                     Wouter.Deknopper@iridium.com




   Sky Perfect JSAT Corp              Ken Kunita                     Supplier                       N/A              $ 744,978.25       TBD           $ 744,978.25
18 1-14-14- Akasaka, Minato-Ku, Tokyo
                                      81 3 5571 7770/ +852 3157 0722
   TOKYO, 107-0052                    kunita-ken@sptvjsat.com
   JP
   AIRBUS DEFENCE AND SPACE                                                    Supplier             N/A              $ 673,000.01       TBD           $ 673,000.01
19 LTD
   Gunnels Wood Road                      44 (0) 1438 282828
                                          kelly.hawkes@airbus.com;
    STEVENAGE, HERTS SG1 2AS              mark.mclauchlan@airbus.com
    GB
   Cobham Satcom                                                               Supplier             N/A              $ 636,857.48       TBD           $ 636,857.48
20 Lundtoftegaardsvej 93D
                                          6567952205
    Kongens Lyngby, 2800                  Geoff.Allsop@cobham.com;liga.liu
    DK                                    @cobham.com
   AT&T                                   Shaun Feimster                       Supplier             N/A              $ 597,526.57       TBD           $ 597,526.57
21 PO BOX 105414
                                          800 724 9198
    ATLANTA, GA 30348-5414                sf1615@att.com;
    US                                    brm-qa@cctools.att-mail.com
   Globalstar USA                         Jennifer Plaskus-Credit &            Supplier             N/A              $ 510,038.21       TBD           $ 510,038.21
22 1351 Holiday Square Blvd               Collections Supervisor

    Covington, LA 70433                   1-985-335-1534
    US                                    jennifer.plaskus@globalstar.com




Official Form 204                               List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                     Page 3
                        Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 24 of 30
Debtor     Cosmos Holdings Acquisition Corp.                                                     Case number (if known)
           Name


    Name of creditor and complete          Name, telephone number, and          Nature of the       Indicate if      Amount of unsecured claim
    mailing address, including zip code    email address of creditor            claim (for          claim is         If the claim is fully unsecured, fill in only unsecured
                                           contact                              example, trade      contingent,      claim amount. If claim is partially secured, fill in
                                                                                debts, bank         unliquidated,    total claim amount and deduction for value of
                                                                                loans,              or disputed1     collateral or setoff to calculate unsecured claim.
                                                                                professional
                                                                                services, and
                                                                                                                     Total claim, if     Deduction     Unsecured
                                                                                                                     partially           value of      claim
                                                                                                                     secured             collateral
                                                                                                                                         or
                                                                                                                                         setoff


   Vodafone Fiji Ltd                                                           Supplier             N/A              $ 492,655.17       TBD           $ 492,655.17
23 168 Princes Road
                                          +64 21 361 063
    Tamavua, Suva,                        (679) 331 2000
    FJ                                    nazmin.nisha@vodafone.com
   TELESAT INTERNATIONAL                                                       Supplier             N/A              $ 488,861.50       TBD           $ 488,861.50
24 LIMITED
   4th. Floor, 80 Petty France            1-(908) 470-488
                                          wmccabe@telesat.com
    London, SW1H 9EX
    GB
   RUSSIAN SATELLITE                                                           Supplier             N/A              $ 426,832.12       TBD           $ 426,832.12
25 COMMUNICATIONS COMPANY
   3A Bld,1, Nikoloyamskiy per.           495 730 04 50
                                          sco@rscc.ru
   Moscow, 109289
   RU
   COMTECH EF DATA                        Phil Lester-Credit Manager           Supplier             N/A              $ 417,276.00       TBD           $ 417,276.00
26 LOCKBOX 9651 PO BOX 70280
                                          1 480 333 2200
    PHILADELPHIA, PA 19176                plester@comtechefdata.com;
    US                                    smorris@comtechefdata.com

   Telstra International                                                       Supplier             N/A              $ 380,316.30       TBD           $ 380,316.30
27 10, 11, 13, 14, 19/F TELECOM
   HOUSE,                                 852 2983 3388
   3 GLOUCESTER ROAD                      TGBilling@team.telstra.com
   WAN CHAI,
   HK
   LEVEL 3 COMMUNICATIONS                 Michael Santschi                     Supplier             N/A              $ 376,906.28       TBD           $ 376,906.28
28 PO BOX 910182
                                          602 512 2513; 800-871-9244
    DENVER, CO 80291-0182                 michael.satnschi@centurylink.com
    US                                    ; Billing@centurylink.com

   TAMPNET UK LTD                                                              Supplier             N/A              $ 357,179.52       TBD           $ 357,179.52
29 38 Carden Place
                                          44 7467950265
    ABERDEEN, AB10 1UP                    finance.uk@tampnet.com
    GB
   INTELSAT GLOBAL SALES AND                                                   Supplier             N/A              $ 338,210.00       TBD           $ 338,210.00
30 MARKETING LTD.
   BUILDING 5, CHISWICK PARK              +44 20 3036 6700,
   555 CHISWICK HIGH ROAD                 billing.inquiries@intelsat.com
   LONDON, WV W4 5YF
   GB




Official Form 204                               List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                     Page 4
           Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 25 of 30




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                      §
In re:                                                §        Chapter 11
                                                      §
SPEEDCAST INTERNATIONAL                               §
LIMITED, et al.,                                      §        Case No. 20-______ (___)
                                                      §
                   Debtors.2                          §
                                                      §

         CONSOLIDATED CORPORATE OWNERSHIP STATEMENT PURSUANT
         TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007 AND 7007.1

                   Pursuant to Federal Rules of Bankruptcy Procedure 1007(a)(1) and 7007.1,

attached hereto as Exhibit A is an organizational chart reflecting all of the ownership interests in

SpeedCast International Limited (“Parent”) and its affiliated debtors (the “Non-Parent

Debtors”), as proposed debtors and debtors in possession (collectively, the “Debtors”). The

Debtors respectfully represent as follows:


                  1.    Each Debtor listed in Exhibit A is 100% owned by its direct parent unless
          otherwise noted.

                  2.      Parent is the ultimate parent company of each of the Non-Parent Debtors,
          and directly or indirectly owns a 100% equity interest in each of the Non-Parent Debtors.

                 3.   Equity in Parent is represented by ordinary shares, 14.01% held by Portsea
          Asset Management, 9.90% held by DS Investments, 6.02% held by Perennial Value
          Management, 5.61% owned by affiliates of The Goldman Sachs Group Inc., 5.23% held
          by Crown Ocean Capital, and 59.23% widely held by other shareholders in the aggregate.




2
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ proposed
    claims and noticing agent at https://www.kccllc.net/speedcast. The Debtors’ service address for the purposes of
    these chapter 11 cases is 4400 S. Sam Houston Parkway East, Houston, Texas 77048.
Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 26 of 30




                            Exhibit A

                       Organizational Chart
                                                                                                   Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 27 of 30
Speedcast Group Structure                                                                                                                               SpeedCast                                                                 Legend
As of 22, April 2020                                                                                                                                  International                                                                         Debtor Entity
                                                                                                                                                         Limited
                                                                                                                                                                                                                                            Non‐Debtor Entity
                                                                                                                                                                                                         SpeedCast UK
                                                                                                                                                                                                           Holdings                    *    Indicates that remaining or entire ownership interest is
                                                                                                                                                                                                                                            held by non‐Speedcast entit(ies).
                                                                                                                                                                                                            Limited
                                                                                                                                                                                                                                       +    Indicates that one share of such entity is held by non‐
                                                                                                                Speedcast Malta                                                                                                             Speedcast entit(ies).
                                                                                                                Holdings Limited                                                                                                       **   Indicates that less than 2% of ownership interests are
                                                                                                                                                                                                                                            held by another Speedcast entity.
                                                                                                                                                       Speedcast
                                                                             SpeedCast                                                               Germany GmbH
                                                                                                                Speedcast Malta                                                                                                                                            Hermes
                                                                           Group Holdings                                                                                                                                  SpeedCast                                Datacommunications
                                                                                                                    Limited                                                                                                                                             International
                                                                              Pty Ltd                                                                                                    CapRock UK                          France                                        Limited
                                                                                                                                                                                           Limited


                                                                                                                                                                                          CapRock                        Speedcast                       Hilal al‐Furat
                                                                                                                                                                                                                                                          (Euphrates                  LLP Hermes
                                                                             SpeedCast                                                                                                 Communications                  Communication                                                  Datacomms
                                                                                                                                                                                        International                   (Egypt) LLC+                     Cresent Ltd)
                                                                            Americas, Inc.                                                                                                 Limited

                                                                                                                                                                                                                                                                                      Speedcast
                                                                                                                                                                                                                                                        Connect VSAT                 Algeria SARL
                                                                                                                                                            98%                                                           SpeedCast                      Angola Lda
                          SpeedCast                    Maritime                                                                                                                                                           Norway AS
                                                                              NewCom                HCT Acquisition,            Ultisat Europe       Speedcast Peru
    Ultisat Inc.        Communications,             Communication
                                                                          International, Inc.            LLC                          A/S               S.A.C.**
                             Inc.                    Services, Inc.                                                                                                                                                                                                                  Speedcast
                                                                                                                                                                                                                                                            Speedcast
                                                                                                                                                                                                                                                            Kenya Ltd.             Communications
                                                                                                                                                                                                                        In Aria! Limited                                              Limited*
                                                                                                   Cosmos Holdings               Globecomm
                                                              Telaurus                             Acquisition Corp.           License Sub LLC
   Globecomm                          Speedcast                                                                                                        Speedcast Congo
                                                           Communications                                                                                                                                                                                Hermes                       Speedcast
   Systems, Inc.                    Caribbean Ltd+                                                                                                          SARL                                                                                      Communications
                                                                LLC                                                                                                                                                                                                                   Myanmar
                                                                                                                                                                                                                                                          Libya                    Company Limited
                                                                         99.99999%                   Globecomm                  Speedcast
                                                                                                   Network Services           Communications                                              SpeedCast
                                                               NewCom                                                                                                                   Singapore Pte.       SpeedCast
    Other GSI                        CCI Services                                                    Corporation                 Korea Ltd              Speedcast EG                                          Limited
                                        Corp.              International Inc                                                                                                                 Ltd.                                                        Hermsat LLC                  Orta Aziya
   subsidiaries                                              Peru, S.A.C.*                                                                                  SARL
                                                                                                                                                                                                                                                         OOO, Russia                 Aragatnashyk
   (see page 2)                                                                                       Other GNSC
                                                                                                      subsidiaries              GCS Limited.                                             CapRock
                                      Equatorial           Speedcast Zona                             (see page 2)                                       Speedcast        98%         Communications         Iraq Branch
                                    Guinea Branch           Franca S.A.S                                                                                Mozambique                       Pte. Ltd.                                                                                    Speedcast
                                                                                                                                                           Lda**                                                                                        Ghana Branch                  Ghana Ltd
                                                                                                                                 Speedcast                                                                Speedcast (Beijing)
                                                                                                                               Nigeria Limited                                  30%      Speedcast
                      SpaceLink                                                                                                                                                                            Communication
                                                                                                                                                       Speedcast Salam 49%              Malaysia Sdn.        Technology
                     Systems, LLC                                                                                                                           LLC *                          Bhd.*            Company Ltd.                                  UAE Branch                Turkmenistan
                                                              Speedcast                     Speedcast                                                                                                                                                                                  Branch
                                                                                         Communications
                                                               Sucursal                   de Mexico,S. de                     Speedcast Saudi
                                                              Colombia                     R.L. de C.V.**                      Arabia Limited
                                                                                                                                                         Speedcast                    Speedcast Cyprus      SpeedCast
                                                                                                                                                       Canada Limited                       Ltd.          Netherlands B.V.                                                            Kazakhstan
                                                                                             Speedcast
                                                                                          Communications                                                                                                                                                                                Branch
                                                                                        Servicios de Mexico,
                             SpeedCast                                                   S. de R.L. de C.V.**                                             Speedcast
                            Australia Pty
                                                                                                                      SpaceLink                        Communications 49%               Greece Branch
                                                                                                                                                                                                                                           Malaya
                                                                                                                    Systems II, LLC                     (India) Private                                                                Communication
                              Limited                                                                                                                      Limited*                                                                    Holding Sdn Bhd*

                                                                                                                                                                                   Speedcast
                                                                                                                                                          Speedcast 99.9%                                                                       70%      Speedcast    30%
       Satellite              Oceanic                   SpeedCast                                                                                                               Holdings Limited
                                                                                         CapRock                              CapRock                   Ecuador S.A.**                                                                                 Energy Sdn Bhd
   Communications            Broadband                Managed Services
                                                                                     Participações do                                                                                 DIFC
   Australia Pty Ltd      Solutions Pty Ltd             Pty Limited                                                         International
                                                                                       Brasil Ltda.                          Holdings Ltd                                                                                                                         49%
                                                                                                                                                         Globecomm                  CapRock                                                            Speedcast
                                                                                                                   95%                                 Systems SA (Pty)          Communications                                                 51%
   Vcomms Limited                                                                                                                                                                                                                                   Communication
                                                                                        CapRock                                         CapRock              Ltd                (Australia) Pty Ltd                                                 Services Sdn Bhd
                                                                                     Comunicações do              PT CapRock
                                                                                                                                      Comunicacoes
                                                                                       Brasil Ltda.             Communications*                                   49%
                                                                                                                                       Angola, LDA
                   Speedcast PNG                                                                                                                        Extrizone (Pty)
                                         PNG Branch                                                                                                                              Harris PNG Ltd
                      Limited                                                                                                                                 Ltd*
                                                                                        Brazilian
                                                                                        Branches                                                                                                                                                                                        Page 1
                 Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 28 of 30
                                                                                                                                           Legend
                                          SpeedCast                                                                                                   Debtor Entity
                                         Americas Inc.
                                                                                                                                                      Non‐Debtor Entity
                                                                                                                                                 *    Indicates that remaining or entire ownership interest is
                                                                                                                                                      held by non‐Speedcast entit(ies).
                                                                                                                                                 +    Indicates that one share of such entity is held by non‐
                                                                          HCT Acquisition,                                                            Speedcast entit(ies).
                         Ultisat Inc.                                                                                                                 Indicates that less than 2% of ownership interests are
                                                                               LLC                                                               **
                                                                                                                                                      held by another Speedcast entity.


                        Globecomm                                       Cosmos Holdings
                        Systems, Inc.                                   Acquisition Corp.



                                                                                                               Globecomm
                                          Globecomm
                                                                                                             Network Services
                                        License Sub LLC
                                                                                                               Corporation
 Globecomm
   Services
 Maryland LLC
                                                                                                Globecomm                       Globecomm Asia
                                                                                             International LLC                      Pte Ltd

ProTechnic Corp.
                                                                                                                 DKH Holdings
                                                                                                                     C.V.

                                                                                  DKH
Melat Networks                                                              International LLC
      Inc.
                                                            99%
                                                          Globecomm                              Globecomm                         Evolution
                                                          Cooperatief                           International                   Communications
   Speedcast                                                U.A.**                                 Limited                       Group Limited
  Wireless LLC

                                                          Globecomm
                                                          Holdings B.V.
TravelComm LLC

                                                          Globecomm
                                                          Europe B.V.




                                                                                                                                                                                                  Page 2
         Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 29 of 30




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


                                              §
In re:                                        §      Chapter 11
                                              §
COSMOS HOLDINGS ACQUISITION                   §      Case No. 19-_____ (___)
CORP.,                                        §
                                              §
               Debtor.                        §
                                              §


                                LIST OF EQUITY HOLDERS

               Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, the

following identifies all holders having an equity ownership interest, in the above- captioned

debtor in possession.

    Name and Last Known Address of Equity               Kind/Class               Number of
               Interest Holder                           of Interest           Interests Held
            HCT Acquisition, LLC                       Common Stock               100.0%
      45 Oser Ave, Hauppauge, NY 11788
                          Case 20-32259 Document 1 Filed in TXSB on 04/23/20 Page 30 of 30
Fill in this information to identify the case and this filing:

Debtor name: Cosmos Holdings Acquisition Corp.
United States Bankruptcy Court for the: Southern District of Texas
                                                                  (State)
Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for
the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of
those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy
Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and
3571.



             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
    individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
           Other document that requires a declaration Consolidated Corporate Ownership Statement and List of Equity Holders


    I declare under penalty of perjury that the foregoing is true and correct.

           Executed on 04/ 23 / 2020
                          MM / DD / YYYY                    /s/ Michael Healy
                                                             Signature of individual signing on behalf of debtor


                                                             Michael Healy
                                                             Printed name


                                                             Chief Restructuring Officer
                                                             Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors                              Page 1
